                                            Flow of Funds
                               Purchase of Huntington Beach Residence


    Washakie                                                                Washakie
Renewable Energy,              Internal                                 Renewable Energy,
                               Revenue
      LLC                                         $164 million                LLC
    Bank of Utah                Service                                     Bank of Utah
                                                      3/16/15
   Account #4874                                                           Account #5016
                                                      pp. 4, 5




                                                   $8,550,000
                                                      3/20/15
                                                      pp. 5, 6




                                                 SBK Holdings USA,
                    $50,000                            Inc.
                                                                                                  SBK Holdings, Inc.
                                                                        $3,500,000
                                                                                                       Bank of America
                     3/05/15                       Bank of America                                      Account #5662
                                                    Account #1857
                      p. 3                                                3/25/15
                                                                          pp. 6, 8




                                                                                     $3,520,085
                                                                                           3/26/15
                                                                                           pp. 8, 11




                                                      Title 365
                                                Settlement Company
                                                   (Escrow 655‐CK)


                                                                                                                          GOVERNMENT
                                                                                                                            EXHIBIT

                                                                                                                              10-1
                                             Page 1                                                                      2:18-CR-00365 JNP
